DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 09/13/2021, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 (in view of the Gu reference) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
Applicant is arguing that Schildt is teaching away based on para. 0008 and the arguments are directed to bandwidth.  Schildt states in para. 0008 that guard bands are used to address the latency problem and guard bands will reduce the video quality for the user viewpoint for a particular bandwidth availability because additional video (i.e. guard bands) is streamed to the user in addition to the user viewpoint.  Schildt is directed to addressing the latency problem in streaming VR.  Therefore, the size of the guard bands are dependent upon the latency (which is exactly what the applicant is claiming).  The arguments directed to the bandwidth are unclear.  It’s obvious that the size of the guard bands will be dependent upon bandwidth (i.e. the larger the band, the more video that needs to be streamed, the larger the bandwidth that will be 
Applicant is arguing the limitations in claim 4 are not just mere design choices.  Claim 4 is merely applying the claimed image processing on the server side.  The examiner has cited Krishnan which does the conversion on the client side.  This is a design choice of where the image processing will take place (i.e. server or client).  This is supported by applicant’s claim 15 which does the image conversion on the client side.  Applicant has cited advantages to why this is beneficial on the server side since the amount of computing resources will be reduced.  However, the server side computational resources will be increased.  As long as the image conversion takes place, it is obvious that whichever device (i.e. server or client) performs the conversion then this device will include additional resources and the other device will reduce the amount of resources necessary.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 09/13/2021 has been entered.
 
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the element “a vertical horizontal value”.  What is a vertical horizontal value?  Please clarify.  It is also unclear why claim 21 is being added in terms of patentability when applicant’s specification para. 0150 states that this coordinate system (euler angles) is known in the art that defines yaw, pitch and roll and used to specify the rotation between a source and destination 3D coordinates.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo et al. (herein after will be referred to as Abdo) (US 20060159025) in view of Schilt et al. (herein after will be referred to as Schilt) (US 20190310472) and in further view of Chatterjee et al. (herein after will be referred to as Chatterjee) (US 20130326551).


Regarding claim 1, Boyce discloses an apparatus for delivering virtual reality data portions to a client device, comprising: 
a processing unit configured to perform the following in each one of a plurality of iterations: [See Boyce [Fig. 3] Server.]
receive from network current orientation data indicating a current orientation of a client device;  [See Boyce [Fig. 1] Server receives position from client (i.e. HMD).]
apply a rotation to a segment of a sphere defined in a virtual reality (VR) video file according to the current orientation;  [See Boyce [Fig. 2] Spherical rotator (214) at Server.]
crop from the rotated segment of the sphere in an equirectangular projection format an extended field of view (EFOV) frame in the equirectangular projection format according to the current orientation;  and [See Boyce [Fig. 4] Viewport (354) is obtained at the server.  Also, see 0004, Equi-rectangular projection format.  Also, see Fig. 4, extracting a viewport (i.e. cropped) from spherical video in equirectangular format.]
instruct the network to transmit the EFOV frame to the client device.  [See Boyce [Fig. 4] Viewport with margin area (368) is sent to the display.]
 Boyce does not explicitly disclose
wherein the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, the RTT data being received in a quality of experience (QoE) message comprising a time stamp;  and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  
wherein an area of the EFOV frame is calculated according to the estimated latency value.  
However, Abdo does disclose
wherein: the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  [See Abdo [Fig. 2 and 0032] Control messages including timestamps sent from initiating device A to target device B, then back to device A, then back to device B.  Device B accurately calculates the round-trip network delay by subtracting the timestamps.  Therefore, device A collects the timestamps and then Device B calculates the delay using the timestamps.  Also, see 0016, QoS characteristics and in para. 0034, QoS network performance statistics..]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce to add the teachings of Abdo, in [See Abdo [Abstract]].
Boyce (modified by Abdo) do not explicitly disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  
wherein an area of the EFOV frame is calculated according to the estimated latency value.  
However, Schilt does disclose
wherein an area of the EFOV frame is calculated according to the estimated latency value.  [See Schilt [0008] The size of the guard bands is dependent on the speed of head rotation and the latency of switching video streams.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Gu) to add the teachings of Schilt, in order to address latency problems by making the additional image areas around the viewport dependent upon the speed of head rotation and latency of switching streams [See Schilt [0007-0008]].
 Boyce (modified by Abdo and Schilt) do not explicitly disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  
However, Chatterjee does disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  [See Chatterjee [0021] Wireless device reports QoE information.  Also, see 0046, the report includes time stamp values.]
[See Chatterjee [0003]].

Regarding claim 6, Boyce (modified by Abdo, Schilt and Chatterjee) disclose the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the area of the EFOV frame is further calculated according to a maximum angular velocity of a display receiving the EFOV frame from the client device and/or according to a maximum velocity of displacement in the current orientation data.  
However, Schilt does disclose
wherein the area of the EFOV frame is further calculated according to a maximum angular velocity of a display receiving the EFOV frame from the client device and/or according to a maximum velocity of displacement in the current orientation data.  [See Schilt [0008] The size of the guard bands is dependent on the speed of head rotation and the latency of switching video streams.]
Applying the same motivation as applied in claim 5. 

Regarding claim 8, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce discloses
wherein the orientation data comprises at least one member of the group consisting of: a horizontal field of view, FOV, angle value, a vertical FOV angle [See Boyce [0032] Size of the field of view is used in generation of a viewport.  Also, see 0034, pitch and yaw angle corresponding to extracted region.]

Regarding claim 10, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce discloses
wherein the EFOV frame is associated with a member of a group consisting of: orientation data, frame size of a frame designed to be cropped from the EFOV frame, and a frame size in an equirectangular projection format. [See Boyce [0032] Size of the field of view is used in generation of a viewport.]

Regarding claim 21, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce discloses
wherein a size of the EFOV frame is determined based on values of a horizontal angle value and a vertical horizontal value, and dimensions of an eauirectangular projection (ERP) frame to be produced from the segment of the sphere.  [See Boyce [0004] Equi-rectangular projection format.  Also, see Fig. 4, extracting a viewport (i.e. cropped) from spherical video in equirectangular format.  Also, see 0018, Metadata to indicate position of the extracted region on the sphere in terms of yaw, pitch and roll, and the size of the region on the sphere in terms of the range of yaw angles and pitch angles.]

3 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Ninan (US 20190174125).

Regarding claim 3, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is configured to instruct the network to transmit the EFOV frame in a real-time media transfer protocol in an ultra-low-latency video encoder-decoder channel having a delay of less than 10 milliseconds.
However, Ninan does disclose
wherein the processing unit is configured to instruct the network to transmit the EFOV frame in a real-time media transfer protocol in an ultra-low-latency video encoder-decoder channel having a delay of less than 10 milliseconds.  [See Ninan [0003] Transmitting image data to HMD in less than 8 milliseconds.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Ninan, in order to improve upon low-latency image rendering in VR [See Ninan [0003-0005]].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) .

Regarding claim 4, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is configured to convert the EFOV frame from the equirectangular projection format to a rectilinear format before the transmission of the EFOV frame to the client device via the network.
However, Krishnan does disclose
wherein the processing unit is configured to convert the EFOV frame from the equirectangular projection format to a rectilinear format before the transmission of the EFOV frame to the client device via the network. [See Krishnan [0027] Converting equirectangular format images to rectilinear projection before the content is played back or displayed {Based on the alternative being claimed in claim 15 (i.e. conversion at the client), it appears that this is just user design choice on where the conversion takes place (i.e. the process still occurs but merely swapping devices which perform the process).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Krishnan, in order to convert the curved lines in the equirectangular format images back into straight lines such that the user does not notice any distortion [See Krishnan [0027]].

7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of VanDuyn (US 20170053325).

Regarding claim 7, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein an area of the EFOV frame is a function of field of an equirectangular projection format height and width values of the VR video file and field of view (FOV) height and width values determined according to the current orientation data.  
However, VanDuyn does disclose
wherein an area of the EFOV frame is a function of field of an equirectangular projection format height and width values of the VR video file and field of view (FOV) height and width values determined according to the current orientation data.  [See VanDuyn [0047] A size of the viewport of an application changes based on the display of the computing device on which the application is executed…which the size of the viewport is adjusted.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of VanDuyn, in order to scale the images being delivered or displayed based upon the display’s requirements/resolution/size etc.

is 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Zhang et al. (herein after will be referred to as Zhang) (US 20170302972).

Regarding claim 9, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the current orientation data of the client device comprises a time stamp.
However, Zhang does disclose
wherein the current orientation data of the client device comprises a time stamp. [See Zhang [0012-0013] Feedback information includes position/orientation of a user as long with time stamp information.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Zhang, in order to incorporate low-latency techniques for VR to improve upon the VR experience [See Zhang [0002-0003]].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Abbas (US 20180084257).


wherein a time stamp and/or the orientation data, associated with the EFOV frame is transmitted to the client device via the network using a member of the group consisting of: image data embedded in the frame, text data added to the frame header, and separate network message comprising an identification code, wherein a corresponding identification code is also associated with the EFOV frame as image data or text data.  
However, Abbas does disclose
wherein a time stamp and/or the orientation data, associated with the EFOV frame is transmitted to the client device via the network using a member of the group consisting of: image data embedded in the frame, text data added to the frame header, and separate network message comprising an identification code, wherein a corresponding identification code is also associated with the EFOV frame as image data or text data.  [See Abbas [0153] Signaling of orientation or projection is achieved using any previously known methods such as picture header.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Abbas, in order to utilize previous known syntaxes for video signaling orientation information.  This will improve upon capability between devices being able to utilize previous video signaling methods.
 
12 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Budagavi et al. (herein after will be referred to as Budgavi) (US 20180189958).

Regarding claim 12, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is further configured to calculate a center of the EFOV frame according to a predicted orientation of the client device calculated based on the current orientation data received in a current iteration and one or more previous iterations of the plurality of iterations.   
However, Budagavi does disclose
wherein the processing unit is further configured to calculate a center of the EFOV frame according to a predicted orientation of the client device calculated based on the current orientation data received in a current iteration and one or more previous iterations of the plurality of iterations.   [See Budagavi [0051] A predictor that uses the past history to predict the viewport co-ordinates for the current viewport.] 
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Budagavi, in order to lessen the burden on the VR device, server and/or network by incorporating the ability predict VR frames to be presented.  This will improve upon the VR experience.

Claims 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Gu (US 20170094301) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Krishnan (US 20160012855).

Regarding claim 13, Boyce discloses a client device for sequentially presenting virtual reality data portions, comprising: 
a display;  [See Boyce [Fig. 3] HMD (304).]
a network interface configured to: send, via a network, orientation data of the client device, measured in each of a plurality of iterations, and [See Boyce [0067] HMD includes a wired/wireless interface.]
receive an extended field of view (EFOV) frame in an equirectangular projection format in response to sending the orientation data;  and [See Boyce [0034 and Fig. 4] Equi-rectangular projection format (360).]
a processing unit configured to perform the following in response to receiving the EFOV frame: [See Boyce [Fig. 3] HMD (304).]
rotate the EFOV frame according to an updated current orientation data measured for the client device, [See Boyce [0083] Local rendering (at the client HMD) includes rotation and viewport generation.]
crop an actual field of view frame from the rotated EFOV frame according to the updated current orientation data, [See Boyce [0039 and Fig. 4] Portion is cropped out based on a current HMD position.]

convert the actual field of view frame to a projection format defined by properties of the display, and instruct a presentation of the actual field of view frame in the projection format on the display.
wherein the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, the RTT data being received in a quality of experience (QoE) message comprising a time stamp;  and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  
wherein an area of the EFOV frame is calculated according to the estimated latency value.  
However, Krishnan does disclose
convert the actual field of view frame to a projection format defined by properties of the display, and instruct a presentation of the actual field of view frame in the projection format on the display. [See Krishnan [0027] Converting equirectangular format images to rectilinear projection before the content is played back or displayed.]
Applying the same motivation as applied in claim 4.
Boyce (modified by Krishnan) do not explicitly disclose
wherein the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, the RTT data being received in a quality of experience (QoE) message comprising a time stamp;  and calculate an 
wherein an area of the EFOV frame is calculated according to the estimated latency value.  
However, Gu does disclose
wherein: the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  [See Gu [0155] Determine the sender-side parameters such as round trip delay data based on a sender-side time stamp difference of sending and receiving.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Krishnan) to add the teachings of Gu, in order to estimate current available bandwidth for real-time video transmission [See Gu [0002-0003]].
Boyce (modified by Krishnan and Gu) do not explicitly disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  
wherein an area of the EFOV frame is calculated according to the estimated latency value.  
However, Schilt does disclose
wherein an area of the EFOV frame is calculated according to the estimated latency value.  [See Schilt [0008] The size of the guard bands is dependent on the speed of head rotation and the latency of switching video streams.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Krishnan and Gu) to add the teachings of Schilt, in order to address latency problems by making the additional image areas around the viewport dependent upon the speed of head rotation and latency of switching streams [See Schilt [0007-0008]].
Boyce (modified by Krishnan, Gu and Schilt) do not explicitly disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  
However, Chatterjee does disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  [See Chatterjee [0021] Wireless device reports QoE information.  Also, see 0046, the report includes time stamp values.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Krishnan, Gu and Schilt) to add the teachings of Chatterjee, in order to improve upon QoE in response to varying network conditions [See Chatterjee [0003]].

Regarding claim 14, Boyce (modified by Gu, Schilt, Krishnan and Chatterjee) disclose the device of claim 13.  Furthermore, Boyce discloses
further comprising: one or more orientation sensors: wherein the current orientation data and the updated current orientation data are acquired from the one or more orientation sensors, each of the one or more orientation sensors being adapted to measure a current orientation of the client device.  [See Boyce [0005] Viewport is determined by head position/orientation of the HMD.  Also, see 0040, the boundary/margin around the viewport defines the limits of the viewport that was requested from the user in the position data.  Also, see 0041, the margin accommodates minor changes in HMD position that occur after the region was extracted in the MANE but before the viewport is generated in the HMD.  Before generating the viewport at the HMD, the HMD is able to acquire more recent position data and shift the viewport to the extent that is allowed by the margin.]
 
Regarding claim 15, Boyce (modified by Gu, Schilt, Krishnan and Chatterjee) disclose the device of claim 13.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is configured to convert the EFOV frame or the actual field of view frame from an equirectangular projection format to a rectilinear format before the presentation of the actual field of view frame.
However, Krishnan does disclose
wherein the processing unit is configured to convert the EFOV frame or the actual field of view frame from an equirectangular projection format to a rectilinear format before the presentation of the actual field of view frame. [See Krishnan [0027] Converting equirectangular format images to rectilinear projection before the content is played back or displayed.]
Applying the same motivation as applied in claim 4.

Regarding claim 17, Boyce (modified by Gu, Schilt, Krishnan and Chatterjee) disclose the device of claim 13.  Furthermore, Boyce discloses
wherein the current orientation data comprises at least one member of the group consisting of: a horizontal field of view, FOV, angle value, a vertical FOV angle value, a yaw value, a roll value and a pitch value.  [See Boyce [0032] Size of the field of view is used in generation of a viewport.  Also, see 0034, pitch and yaw angle corresponding to extracted region.]
 
Regarding claim 18, see examiners rejection for claim 13 which is analogous and applicable for the rejection of claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Laurent et al. (herein after will be referred to as Laurent) (US 20120230389).
Regarding claim 20, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein: a transmission rate of the current orientation data is done at a higher rate than a rate of decoding of the EFOV frame.  

wherein: a transmission rate of the current orientation data is done at a higher rate than a rate of decoding of the EFOV frame.  [See Laurent [0052] Transmission at a higher rate than the decoding and presentation rate.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Laurent, in order to prevent one of an underflow or an overflow condition via the buffer which is obvious in the field of video compression.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486